By the Court.

Benning J.
delivering the opinion.
Was the Court below right in reinstating the case ? We think that it was.
It-does not appear, that the reinstating of the case, worked any detriment to the defendant’s defence, if he had any; and it is not to be presumed, that, it did, as the reinstating happened at the same Term of the dismissal.
And it can hardly be said, that Alexander was' guilty of culpable negligence. Doubtless, his understanding of what was the agreement between the administrator of Mr. Sterns, and Mr. McCutchin, was, that Mr. McCutchin was engaged to attend to all of the cases of Mr. Sterns. And the agreement was, in all probability, intended to cover Alexander’s case; for the agreement taken as stated by Mr, McCutchin, extended to all the cases of Mr. Sterns, the administrator, might furnish him the evidence in. And no doubt, the ad*481ministrator meant to furnish him the evidence in this case, for that evidence was but a promissory note, The administrator may have been negligent.
Judgment affirmed.